DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, the recitation “The electric motor cooing system 6” should be changed to -- The electric motor cooing system of claim 6--, for clarity of claim dependency.
For examination purpose, claim 7 is being interpreted as depending on claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the peripheral passage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2018/0041105 A1) in view of Finnegan et al. (WO 2018/082973 A1) and Patel et al. (US 2016/0043613 A1).
RE claim 1, Bauer teaches an electric motor cooling system (Figs.2, 7, 8) comprising: an inner passage 5 extending axially (partially) through the rotor 1 and including an inlet (A1) and an outlet (A2); an outer passage 13i including an inlet 15i in fluidic communication with the outlet (A2) of the inner passage 5 and an outlet 17i in fluidic communication with an inlet (A1) of the inner passage 5;.


[AltContent: arrow][AltContent: textbox (End plate (P2))][AltContent: arrow][AltContent: textbox (End plate (P1))][AltContent: textbox (Rotor body (B1))][AltContent: textbox (Outlet (A2))][AltContent: textbox (Inlet (A1))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    551
    695
    media_image1.png
    Greyscale








Bauer does not teach a stator at least partially surrounding a rotor and wherein a phase change material in the inner passage and the outer passage.
Finnegan teaches a stator 120 at least partially surrounding a rotor 110 and wherein a phase change material in the inner passage 753 and the outer passage 752. The stator is well-known for providing electromagnetic field to magnetically interact with the rotor such that the rotating electrical machine can function thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer by having a stator at least partially surrounding a rotor and wherein a phase change material in the inner passage and the outer passage, as taught by Finnegan and Patel, for the same reasons as discussed above.

RE claim 2/1, as discussed above, Finnegan teaches the phase change material is configured to, during an operating condition when at least a portion of the phase change material is in a liquid state, convectively circulate through the inner passage 753 and the outer passage 752 (Fig.8).

RE claim 3/2, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches a first radial connecting passage 7a extending from the outlet (A2) of the inner passage 5 to the inlet 15i of the outer passage 13i and a second radial connecting passage 7b extending from the inlet (A1) of the inner passage 5 to the outlet 17i of the outer passage 13i (see annotated Fig.2 above).

RE claim 4/3, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches the second radial connecting passage 7b is positioned external to a rotor body (B1) (see annotated Fig.2 above).



RE claim 9/1, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches the inner passage 5 is arranged coaxial to a rotational axis 2 of the rotor 1 (see Fig.2).

RE claim 13, Bauer teaches a method for passively cooling an electric motor (Figs.2, 7, 8), comprising: during an operating condition when at least a portion of a coolant is in a liquid state, convectively circulating the coolant material through an inner passage 5 and an outer passage 13i, wherein each of the inner passage 5 and the outer passage 13i axially extend through a rotor 1 at least partially circumferentially surrounded by a stator.
Bauer does not teach a stator at least partially surrounding a rotor and wherein during an operating condition a phase change material in the inner passage and the outer passage.
Finnegan teaches a stator 120 at least partially surrounding a rotor 110 and wherein a phase change material in the inner passage 753 and the outer passage 752. The stator is well-known for providing electromagnetic field to magnetically interact with the rotor such that the rotating electrical machine can function thereof.
Patel further suggests that phase change material can be used to enhance heat transfer and/or cooling during a surge in load/capacity (¶ 23, 27).


RE claim 14/13, Bauer in view of Finnegan and Patel has been discussed above. Bauer in view of Finnegan and Patel further teaches convectively circulating the phase change material through the inner passage 5 and the outer passage 13i includes flowing the phase change material from the inner passage 5 to the outer passage 13i through a first radial connecting passage 7a and from the outer passage 13i to the inner passage through a second radial connecting passage 7b (see annotated Fig.2 above).

RE claim 17, Bauer teaches a passive electric motor cooling system (Figs.2, 7 and 8) comprising: a stator at least partially surrounding a rotor 1; an inner passage 5 extending (partially) axially through the rotor 1 and including an inlet (A1) (see annotated Fig.2 above) and an outlet (A2); an outer passage 13i including an inlet 15i in fluidic communication with the outlet (A2) of the inner passage 5 and an outlet 17i in fluidic communication with an inlet (A1) of the inner passage 5; and a coolant material in the inner passage 5 and the outer passage 13i; wherein, when at least a portion of the coolant material is a liquid (¶ 29), the phase change material convectively circulates through the inner passage 5 and the outer passage 13i.

Finnegan teaches a stator 120 at least partially surrounding a rotor 110 and wherein a phase change material in the inner passage 753 and the outer passage 752. The stator is well-known for providing electromagnetic field to magnetically interact with the rotor such that the rotating electrical machine can function thereof.
Patel further suggests that phase change material can be used to enhance heat transfer and/or cooling during a surge in load/capacity (¶ 23, 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer by having a stator at least partially surrounding a rotor and wherein a phase change material in the inner passage and the outer passage, as taught by Finnegan and Patel, for the same reasons as discussed above.

RE claim 18/17, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches a first radial connecting passage 7a extending from the outlet (A2) of the inner passage 5 to the inlet (A1) of the outer passage 13i and a second radial connecting passage 7b extending from the inlet (A1) of the inner passage 5 to the outlet 17i of the outer passage 13i (see annotated Fig.2 above), wherein the second radial connecting passage 7b is positioned external to a rotor body (B) (see annotated Fig.2 above).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Finnegan and Patel as applied to claims 1 above, and further in view of Fedoseyev et al. (US 2014/0368064 A1)
RE claims 6/1 and 7/6, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches the inner passage and the outer passage are each surrounded in fluid channel with the phase change material enclosed therewithin (it is noted that Finnegan and Patel disclosed the liquid is phase-change material). Bauer in view of Finnegan and Patel does not teach said fluid channel is form of metal material which includes copper.
Fedoseyev evidenced that metal material such as copper exhibit high thermal conductivity which may be used for inner or outer fluid channel (see Figs.4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Finnegan and Patel by having said fluid channel is form of metal material which includes copper, as taught by Fedoseyev, for the same reasons as discussed above.

Claims 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Finnegan and Patel as applied to claims 1, 13 and 17 above, and further in view of Murase et al. (US 2019/0036438 A1) and Horii et al. (US 2016/0261158 A1)
RE claim 10/1, Bauer in view of Finnegan and Patel has been discussed above. Bauer does not teach the peripheral passage is adjacent to permanent magnets in the rotor (Bauer teaches the rotor 1 has coil 12i).

Miyama teaches the peripheral passage 17 is adjacent to permanent magnets 20 in the rotor 11 (Fig.2). such that heat can be absorbed from the magnets (¶ 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Finnegan and Patel by having the peripheral passage is adjacent to permanent magnets in the rotor, as taught by Murase and Miyama, for the same reasons as discussed above.

RE claim 16/13, Bauer in view of Finnegan and Patel has been discussed above. Bauer does not teach the rotor includes a permanent magnet adjacent to the outer passage.
Murase evidenced that permanent magnet, coil, superconducting coils are well-known to be utilized in a rotor (¶ 22). The permanent magnet is well-known for providing a strong magnetic field which can increase the electrical machine efficiency.
Horii teaches the rotor 11 includes a permanent magnet 20 adjacent to the outer passage 17 (Figs.1, 2) such that heat can be absorbed from the magnets (¶ 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Finnegan and Patel by having the peripheral passage is adjacent to permanent magnets in the rotor, as taught by Murase and Miyama, for the same reasons as discussed above.


Murase evidenced that permanent magnet, coil, superconducting coils are well-known to be utilized in a rotor (¶ 22). The permanent magnet is well-known for providing a strong magnetic field which can increase the electrical machine efficiency.
Horii teaches the electric motor is a synchronous permanent magnet motor (¶ 33) including a permanent magnet 20 adjacent to the outer passage 17 (Figs.1, 2). such that heat can be absorbed from the magnets (¶ 34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Finnegan and Patel by having the electric motor is a synchronous permanent magnet motor including a permanent magnet adjacent to the outer passage, as taught by Murase and Horii, for the same reasons as discussed above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Finnegan and Patel as applied to claim 1 above, and further in view of Rivera et al. (US 2011/0089777 A1).
RE claims 11/1 and 12/11, Bauer in view of Finnegan and Patel has been discussed above. Bauer does not teach the electric motor is a squirrel cage induction motor.
Rivera evidenced that AC motor, permanent magnet motor and squirrel cage induction motor are well-known equivalent (¶ 46). The squirrel cage induction motor is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify   Bauer in view of Finnegan and Patel by utilizing the motor as a squirrel cage induction motor, as taught by Rivera, for the same reasons as discussed above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Finnegan and Patel as applied to claim 1 above, and further in view of Rivera et al. (US 2011/0089777 A1) and Fedoseyev et al. (US 2014/0368064 A1).
RE claim 15/13, Bauer in view of Finnegan and Patel has been discussed above. Bauer further teaches, the outer passage is a fluid channel 13i with the phase change material therein (discussed above), and the metal tube is coupled to two axial end plates (P1, P2) positioned on opposing axial sides of the rotor 1 (Fig.2).
Bauer does not teach:
the electric motor is an induction motor,
the outer passage (fluid channel) is form of metal material.

RE (i) above, Rivera evidenced that AC motor, permanent magnet motor and squirrel cage induction motor are well-known equivalent (¶ 46). The squirrel cage induction motor is simple to make with less part when compared to brushed motor and less expensive when compared to brushless permanent magnet motor.


RE (ii) above, Fedoseyev evidenced that metal material such as copper exhibit high thermal conductivity which may be used for inner or outer fluid channel (see Figs.4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Finnegan and Patel by having said fluid channel is form of metal material, as taught by Fedoseyev, for the same reasons as discussed above.


Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/4, the prior-art does not teach, inter alia, the second radial connecting passage includes a plurality of ribs extending in an axial direction.
RE claim 19/18, the prior-art does not teach, inter alia, the second radial connecting passage includes a plurality of ribs extending in a radially inward and/or outward axial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834